Citation Nr: 0528951	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, on a direct basis and as secondary to service-connected 
sinusitis.

2.  Entitlement to an increased rating for service-connected 
sinusitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from September 1942 to 
February 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
August 2000 rating decision denied service connection for 
right ear hearing loss as secondary to service-connected 
sinusitis.  By rating decision of May 2001, the RO, in part, 
denied service connection for bilateral hearing loss as 
secondary to service-connected sinusitis, as well, the RO 
denied service connection for bilateral hearing loss on a 
direct basis, finding that there was no evidence of defective 
hearing during service.  Also, the RO confirmed and continued 
a 10 percent evaluation for service-connected sinusitis.  An 
October 2001 rating decision, in part, again denied service 
connection for bilateral hearing loss as secondary to 
service-connected sinusitis and also confirmed and continued 
a 10 percent evaluation for service-connected sinusitis.

A hearing was held at the RO in June 2003 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  The Board remanded the claims for further 
development in March 2004.  In September 2005, the veteran 
submitted additional evidence to the RO, and waived RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (2005).

Finally, in October 2005, the representative's motion to 
advance the appeal on the Board's docket on the basis of the 
veteran's age was granted.  See 38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2005).



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  Bilateral hearing loss, diagnosed as sensorineural 
hearing loss, is unrelated to any in-service injury or 
disease, or to the veteran's service-connected sinusitis.

3.  The veteran has mild symptoms of sinusitis, without 
evidence of incapacitating episodes or more than 6 non-
incapacitating episodes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated during service, the incurrence or aggravation of 
sensorineural hearing loss during service may not be 
presumed, and such is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.385 (2005).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
Regarding these claims, this was not accomplished as a VCAA 
letter was sent to the veteran in March 2004. 

Thus, the veteran clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume for the sake of argument that his VCAA 
notice is somehow inadequate, or that the VCAA notice was 
sent after the initial rating decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128-30 (2005) (if VA fails to 
inform the veteran regarding what information and evidence is 
necessary to substantiate the claim, VA must demonstrate 
there was clearly no prejudice to him based on any failure to 
give such notice).  An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  Mayfield, 19 Vet. App. at 115 
(quoting McDonough Power Equip., Inc. v. Greenwood, 
464 U.S. 548, 553 (1984).  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The RO provided several examinations which rendered a medical 
nexus opinion regarding the purported relationship between 
the veteran's current bilateral hearing loss to service in 
the military and to his service-connected sinusitis.  The RO 
also provided several examinations which evaluated the 
severity of his sinusitis.  

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There is no evidence 
missing from the record that must be part of it for the 
veteran to prevail on the claim.  This being the case, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Consequently, further VCAA notice is not required.

II  Service Connection for Bilateral Hearing Loss

The veteran's service medical records contain no complaint, 
history, or finding of hearing loss.  Service personnel 
records show that the veteran served in the Army Air Corps.  
His military occupational specialty (MOS) was postal clerk.  
He had no foreign or combat service.

When examined by VA in February 1951 the veteran offered no 
complaints of hearing loss and hearing was measured as 20/20.

A VA hearing aid evaluation was conducted in May 2000.  The 
veteran reported a history of military (aircraft engine) and 
recreational (gunfire and power tools) with no use of hearing 
protection devices.  He also noted a history of tympanic 
membrane perforation which was repaired two years ago.  The 
results of pure tone testing noted bilateral high frequency 
hearing loss.  

In a letter dated in July 2000, the veteran stated that he 
believed that his right ear hearing loss was the result of 
his multiple sinusitis infections.  

In a letter dated in September 2000 the veteran's physician, 
William Lee, M.D., stated that the veteran had a long history 
of chronic sinus disease with resultant Eustachian tube 
dysfunction and chronic otitis resulting in chronic bilateral 
sensorineural hearing loss.  Records of Dr. Lee show 
complaints of hearing loss in 1999.

A VA audiological examination was conducted in December 2000.  
The veteran complained of decreased hearing since separation 
from service and a positive history of military inservice 
noise exposure with no use of hearing protection devices.  
The examiner reviewed the veteran's claims file.  The 
diagnosis was symmetrical mild sloping to severe 
sensorineural hearing loss, with good word recognition, that 
was more likely than not initially caused by acoustic trauma 
described by the veteran in military service.  

A VA ear disease examination was conducted in September 2001.  
The veteran stated that his hearing was fine until about 
three years ago.  The examiner reviewed the veteran's claims 
file.  The examiner opined that the veteran's bilateral 
sensorineural hearing loss was not caused by inservice noise 
exposure or his service-connected sinusitis, but that the 
hearing loss was caused by presbycusis from normal aging.  
Presbycusis is a "'lessening of hearing acuteness resulting 
from degenerative changes in the ear that occur esp[ecially] 
in old age.'"  (citing Webster's Medical Desk Dictionary 572 
(1986)) Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995)).  
In support of this opinion, the examiner stated that there is 
no evidence in the record of inservice noise trauma.  The 
examiner also noted that the veteran's hearing loss was 
relatively equal in both ears, but that the veteran had only 
right Eustachian tube dysfunction.  The examiner also noted 
that such Eustachian tube dysfunction is also a common 
problem of aging.  

In statements and testimony, the veteran contends that, 
alternatively, his bilateral hearing loss was caused either 
by inservice noise exposure or by his service-connected 
sinusitis.  He noted that, although he served as a postal 
clerk in service, he worked near an airfield exposing him to 
a great deal of noise from aircraft engines.  In addition, 
the veteran notes that he has had chronic sinusitis since 
1936, and that this long term, permanent problem has caused 
severe damage to his ears resulting in bilateral hearing 
loss.   

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be allowed on a presumptive basis for 
organic diseases of the nervous system, including 
sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (2004) (It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.)

For VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Here, the Board notes that the questions of whether the 
veteran has bilateral hearing loss and whether such is 
etiologically related to his service or to his service-
connected sinusitis require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The veteran currently has bilateral hearing loss, diagnosed 
as bilateral sensorineural hearing loss.  The Board notes 
that the results of audiometric testing demonstrate that the 
veteran has a hearing disability recognized by VA under 38 
C.F.R. § 3.385, supra.  However, the veteran's service 
medical records show no evidence of hearing loss or noise 
trauma.  After service, a complaint of hearing loss was first 
documented in 1999, over 55 years after the service and well 
beyond the one-year presumptive period for sensorineural 
hearing loss.

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board notes that the veteran 
himself is a retired osteopathic physician and has maintained 
that either inservice noise exposure or his service-connected 
sinusitis has caused his bilateral hearing loss.  A VA 
physician and his private physician, Dr. Lee, have also 
expressed these opinions.  The Board will now consider these 
as well as the other medical opinion of record.  

In weighing the evidence, the Board notes that the VA 
examiner who conducted the September 2001 ear examination 
related the veteran's bilateral hearing loss to the 
consequences of aging; the VA examiner who conducted the 
December 2000 audiological examination related the condition 
to inservice noise exposure; and Dr. Lee related the 
condition to the veteran's service-connected sinusitis.  Both 
VA examiners reviewed the veteran's medical records.  
However, the opinion of the VA examiner who conducted the 
September 2001 is more consistent with the documentary 
record, in that there is no record of inservice noise 
exposure and the veteran did not complain of any continuous 
hearing loss since service which was one of the facts 
reported by the veteran upon which the other VA examiner made 
the favorable opinion.  The Board notes that the first 
evidence of any complaints of hearing loss is in 1999, more 
than five decades after service.  Regarding the entitlement 
to secondary service connection, the Board also places more 
probative weight on the reasoning of the VA examiner who 
noted that the veteran's hearing loss was relatively equal in 
both ears, but that the veteran had only right Eustachian 
tube dysfunction, and therefore, any sinus problem could not 
be the cause of the veteran's bilateral hearing loss.  Such 
opinion was based on a careful review of the entire medical 
record, VA and private, which does not reflect that a chronic 
sinusitis process of any significance existed during the 
decades following military service.

The Board attaches more probative value to the opinion of VA 
examiner who conducted the September 2001 ear examination 
relating the veteran's bilateral hearing loss to the 
consequences of aging, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

As stated above, the Board notes that there is a lack of 
continuity of symptomatology of hearing loss between the 
veteran's discharge from service in 1945 and the medical 
records from 1999 to the present, which show that the veteran 
has a current hearing loss disability for VA purposes. 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

III  Increased Rating for Sinusitis

The veteran was granted service connection for history of 
sinusitis based on inservice aggravation and assigned a 30 
percent evaluation from April 1946 to September 1948, and a 
noncompensable evaluation from May 1951.  A March 1999 rating 
decision granted an increased, 10 percent, rating, effective 
August 1998.  

A private progress note from Dr. Lee dated in January 1999 
indicated that the veteran had sinus congestion.  A VA 
examination was conducted in February 1999.  The veteran 
stated that he had no significant sinusitis since about two 
weeks ago when he developed the onset of right maxillary 
sinusitis and was treated with medication including 
antibiotics.  Examination of the nose found some crusting of 
the mucosa of the middle turbinate but no other evidence of 
pathology.  The diagnosis was recent bout of sinusitis, now 
subsided, with no history of evidence of chronic sinus 
disease.  A March 1999 rating decision granted an increased, 
10 percent, rating for the disability.  A VA progress note 
dated in September 1999 noted some dried nasal mucus, but the 
nasal examination was otherwise unremarkable.  

In August 2000, the veteran again requested an increased 
rating for his sinusitis.  A VA examination was conducted in 
September 2001.  The examiner noted that several years ago 
the veteran sustained a perforated right tympanic membrane 
and subsequent surgery repaired the membrane.  The veteran 
stated that the last time he took antibiotics for a sinus 
infection was in April 2001 and the time before that was 
"some years."  The diagnosis was no evidence of active 
chronic sinus disease at this time.  The examiner also stated 
that the veteran certainly had sinus trouble many years ago 
but he did not appear to have an active chronic sinus 
problem.  The veteran had occasional sinus infections, as 
most people do, and if treated with antibiotics, these seem 
to clear without difficulty.  

In June 2002, while undergoing treatment for an unrelated 
condition at a VA medical facility, the veteran stated that 
he has had sinusitis and rhinitis for many years.  He claimed 
that he had nasal discharge several times per week.  The 
pertinent diagnosis was allergic rhinitis and sinusitis by 
history.

The veteran contends that his sinusitis is more disabling 
than currently evaluated.  In statements and testimony, the 
veteran stated that he has had chronic sinusitis since six 
years prior to service in 1936.  He pointed out that this 
disability is a long term, permanent problem.  He noted that 
he required substantial treatment during the years after 
separation from service in 1945, but his treating physicians 
are deceased and he cannot obtain these records.  He noted 
that every year he has six or seven episodes of sinus 
problems which cause headaches, pain, and nasal discharge.  
The episodes occasionally required antibiotic therapy, but as 
a retired osteopathic physician, he usually handled the 
condition himself without seeking medical treatment.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where, as in this case, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's sinusitis is evaluated pursuant to Diagnostic 
Code 6513 using the criteria found in the General Rating 
Formula for Sinusitis of the Schedule.  38 C.F.R. § 4.97.  
Under those criteria, a rating of 30 percent is warranted 
where the evidence shows three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A rating of 10 percent is warranted where the 
evidence shows one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
rating is warranted where the evidence shows sinusitis 
detected by X-ray only.  38 C.F.R. § 4.97. 

The Board notes the contention of the veteran that his 
medical records indicating severe sinus symptomatology during 
the years after separation from service in 1945 are 
unavailable.  However, the veteran is not prejudiced by the 
absence of these records, as they would have no bearing on 
the present level of disability from the late 1990's to the 
present.  See Francisco, supra.

The record does not indicate that the veteran's sinusitis is 
incapacitating, in that there have been no reports of 
incapacity, or that prolonged (lasting four to six weeks) 
antibiotic treatment was required.  In addition, the clinical 
documentation also does not demonstrate that that the service 
connected sinusitis results in more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
Board notes the contentions of the veteran that he has at 
least seven episodes of sinusitis per year causing headaches, 
pain, and purulent discharge or crusting.  However, the two 
VA examinations discussed above noted no current evidence of 
acute or chronic sinus disease.  Also, several VA progress 
notes found no evidence of any sinus disease.  Therefore, a 
higher rating for sinusitis is not warranted under the rating 
criteria.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an increased rating for sinusitis is denied.




	                        
____________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


